865 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert H. SAWYER, Jr., Plaintiff-Appellant,v.BOARD OF TRUSTEES, UNIVERSITY OF KENTUCKY, Defendant-Appellee.
No. 88-5608.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1988.

Before KENNEDY, RALPH B. GUY, Jr. and RYAN, Circuit Judges.

ORDER

1
Plaintiff appeals a judgment of the district court in favor of defendant in an action for employment discrimination brought pursuant to 42 U.S.C. Secs. 1981 and 1983 and 42 U.S.C. Sec. 2000e.  He now moves for leave to proceed in forma pauperis and for the appointment of counsel.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, Robert H. Sawyer, Jr., filed a complaint pursuant to 42 U.S.C. Secs. 1981 and 1983 and 42 U.S.C. Sec. 2000e in the District Court for the Eastern District of Kentucky.  In support of his claim, he alleged that defendant, University of Kentucky, had improperly terminated his employment on account of both his race and his having earlier filed a charge of discrimination with state authorities.  At the conclusion of a bench trial, however, the district court found that defendant had released plaintiff from his employment due to misconduct.  Accordingly, the district court concluded that plaintiff had not been the victim of any illegal employment practice and entered judgment in favor of defendant.  Plaintiff subsequently filed this appeal.


3
In its findings of fact and conclusions of law, the district court clearly based its decision to enter judgment in favor of defendant upon the finding that plaintiff's discharge was the result of his on-the-job misconduct.  Such a determination is a finding of fact which is subject to review under the clearly erroneous standard.   United States Postal Service Bd. of Governors v. Aikens, 460 U.S. 711, 716 (1983).  This court may therefore disturb the district court's finding as to the cause of plaintiff's discharge only if that determination is against the clear weight of the evidence or review of the record results in a definite and firm conviction that a mistake has been made.   West v. Fred Wright Construction Co., 756 F.2d 31, 34 (6th Cir.1985).  The record before the court in this appeal discloses no violation of that standard.


4
Accordingly, the motion for leave to proceed in forma pauperis is hereby granted.  However, the motion for appointment of counsel is hereby denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.